DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/630,221, filed on 06/30/2022.
Claims 1, 3, and 5-21 are pending and have been examined. 





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 19 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 1 is directed to a device.  However, the “device” is comprised only of two units, which could be interpreted as software per se.  Therefore, the claimed device is not considered to be directed to statutory subject matter.  Claim 20 is directed to a “non-transitory computer-readable medium.”  Therefore, the medium is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with Kappos Memorandum of 2010 regarding medium claims.   
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1, 19, and 20 are directed to “acquire information related to biological information, the biological information provided by a provider and including sensor data, wherein the information includes a calculation result calculated based on a confidence of the biological information, and the calculation result is used to determine the reward value to the provider, and determine a reward value provided to the provider as feedback for provision of the biological information, based on the information related to the biological information, wherein the confidence is calculated based on at least one of the number of samples of the biological information, a sampling period of the biological information, or an average sampling interval of the biological information.”  The claims are directed to an organization of human activity, namely a reward arrangement.  The user is rewarded based on their biological information meeting the reward criteria.  An organization of human activity, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register, includes such as “marketing or sales activities or behaviors, business relations.”  Similarly, the Court in the Ultramercial decision found that the claimed invention was ineligible, the invention being directed to rewarding a user in exchange for their viewing of an advertisement.  The claims could also be said to be directed to a mental process.  The Federal Register at page 52 also describes a mental process as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally by a human operator with access to the biological information in order to determine if the information meets reward criteria.  Further, the information related to biological information is only ACQUIRED, and the information includes a CALCULATION RESULT.  Therefore, the human operator would only need to use the already calculated result that was received, and even if there was a calculation needed to be performed, the human operator could easily perform the calculation mentally with the aid of pen and paper.  The confidence is also simply received as a result, since the calculation result is simply acquired or received, and the calculation result is based on the confidence.   The addition by amendment of a “hardware processor,” a “sensor,” and multiple variables for calculation does not change the analysis.  The addition of "hardware" processor does not change the analysis that the processor is simply automating the abstract idea via the two "units" and receiving of the data from the sensor(s). The claims also include sensor data that is “acquired from at least one sensor held or worn by the provider during a sampling period.”  This element is considered " receiving and/or transmitting of data over a network" which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see buySAFE v Google, OIP Techs, as the sensor is only a data source from which the sensor data is transmitted from for use in determination of rewards.  There is no further detail as to any technique or technical aspect of sensor collection or other such technical limitation regarding the sensor.  This acquiring of sensor data from a sensor worn or held by a provider is also considered conventional computer functioning as the use of sensors to collect biological data has been well-known for decades. The examiner takes Official Notice that collecting or acquiring data from a sensor for further use is well-known in the computer and medical arts.  The claims are still directed to the analysis and calculation steps, the sensors simply are providing the data. Therefore, it is determined that the claims are directed to an abstract idea, namely an organization of human activity and a mental process.  
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the actual acquiring of the information and the providing by the provider of the information.  The claims as amended include information being acquired that includes biological information and a calculation result.  These elements are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claims also include the units being implemented by a processor.  However, the “processor” is recited at a high level of generality and is considered a generic recitation of a technical element and not a special purpose machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is merely used as a tool to automate the steps of the abstract idea.  Therefore, the examiner does not consider the additional components or steps a practical application.  The claims also include sensor data that is “acquired from at least one sensor held or worn by the provider during a sampling period.”  This element is considered " receiving and/or transmitting of data over a network" which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see buySAFE v Google, OIP Techs, as the sensor is only a data source from which the sensor data is transmitted from for use in determination of rewards.  There is no further detail as to any technique or technical aspect of sensor collection or other such technical limitation regarding the sensor.  This acquiring of sensor data from a sensor worn or held by a provider is also considered conventional computer functioning as the use of sensors to collect biological data has been well-known for decades. The examiner takes Official Notice that collecting or acquiring data from a sensor for further use is well-known in the computer and medical arts.  The claims are still directed to the analysis and calculation steps, the sensors simply are providing the data. Therefore, the acquiring of sensor data from a sensor held or worn by the provider does not integrate the abstract idea into a practical application.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims as amended include information being acquired that includes biological information and a calculation result.  These elements are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claims also include the units being implemented by a processor.  However, the “processor” is recited at a high level of generality and is considered a generic recitation of a technical element and not a special purpose machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is merely used as a tool to automate the steps of the abstract idea.  There are no other elements present in the claims.   Therefore, the examiner does not consider the additional limitations beyond the abstract idea itself to be “significantly more.”    The claims also include sensor data that is “acquired from at least one sensor held or worn by the provider during a sampling period.”  This element is considered " receiving and/or transmitting of data over a network" which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see buySAFE v Google, OIP Techs, as the sensor is only a data source from which the sensor data is transmitted from for use in determination of rewards.  There is no further detail as to any technique or technical aspect of sensor collection or other such technical limitation regarding the sensor.  This acquiring of sensor data from a sensor worn or held by a provider is also considered conventional computer functioning as the use of sensors to collect biological data has been well-known for decades. The examiner takes Official Notice that collecting or acquiring data from a sensor for further use is well-known in the computer and medical arts.  The claims are still directed to the analysis and calculation steps, the sensors simply are providing the data.      
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely acquiring the biological information and making a reward determination based on the biological information and any other information.  There is no technical step or additional element that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2-3 and 9-10 are considered part of the abstract idea, as a calculation could be easily done mentally by a human operator and used to determine a reward.  Claim 4 also includes a calculation of confidence, and this is also considered part of the abstract idea, as calculating confidence could easily be done by a human operator mentally.  Claims 5 and 6 include weightings, but this is also considered a mental process, as the calculation could still be done mentally with weightings.  Claims 7 and 11 are considered insignificant extra-solution activity, as the type of information does not change the nature of the analysis (see MPEP 2106.05 (g)).  Claim 8, absent any further detail, recites a “processing unit” at a high level of generality, and is therefore considered a generic recitation of a processor and not a particular machine (see MPEP 2106.05 (b) and (c)).  Claim 12 limits the type of reward to a contingency fee for research participation, but this is still considered part of the abstract idea, as the type of reward does not change the analysis.  Claims 13-15 include presentation of an advertisement based on the biological information, and reward for purchase based on the advertisement, which is also considered part of the abstract idea, as selection of an advertisement is considered a mental process and a reward for an action is considered part of the organization of human activity.  Claim 16 includes advice given based on the biological information, and this is considered part of the abstract idea as a mental process.  Claim 17 limits the type of biological information.  This is considered insignificant extra-solution activity, as the type of biological information does not change the nature of the analysis (see MPEP 2106.05 (g)).  Claim 18 limits the type of reward.    This is considered insignificant extra-solution activity, as the type of reward does not change the nature of the analysis (see MPEP 2106.05 (g)).  The fact that the sensor is on a wearable device as in new claim 21 would not change the analysis, as the sensor is still simply a source from which the data is received by conventional means, such as over a network. The fact that the confidence is not calculated on three variables instead of one would also not change the analysis, as a human operator with access to the data could still easily mentally calculate the confidence based on the three variables.  
     Therefore, claims 1, 3, and 5-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 7-9, and 17-21 are rejected under 35 USC 103 as being unpatentable over Shin, Pre-Grant Publication No. 2015/0213557 A1 in view of Hall, et al., Pre-Grant Publication No. 2017/0322197 A1 and in further view of Amigo, et al., Pre-Grant Publication No. 2010/0241465 A1 and in further view of Bier, et al., Pre-Grant Publication No. 2008/0249431 A1 and in further view of Sorensen, et al., Pre-Grant Publication No. 2016/0282939 A1.
Regarding Claims 1, 19, and 20, Shin teaches:
An information processing device comprising:
a data acquisition unit configured to acquire information related to biological information, the biological information being provided by a provider and including sensor data acquired from at least one sensor held or worn by the provider (see at least [0082] and [0089] in which an electronic device collects biological information from a user; see [0054] which teaches a sensor on the device collecting data see also Figure 5B and [0032] in which the electronic device is a wearable or held device)
a determination unit configured to determine a reward value provided to the provider as feedback for provision of the biological information, based on the information related to the biological information (see [0098] and [0107]-[0108] in which health goals have been pre-determined along with a reward for meeting that health goal, the reward being a pre-determined discount on health insurance for the user, and if it is determined from the biological data that the goal is met, then the reward of discounted insurance is given)
wherein the information related to biological information includes a calculation result calculated based on the biological information (see [0106]-[0111] in which the biological information is used to calculate whether the goal is met)
Shin, however, does not appear to specify:
wherein the information related to the biological information includes a calculation result based on a confidence of the biological information
wherein the confidence is calculated based on a number of samples of the sensor data of the biological information
Hall teaches:
wherein the information related to the biological information includes a calculation result based on a confidence of the biological information
wherein the confidence is calculated based on a number of samples of the sensor data of the biological information (see [0030]-[0034]; see also [0007], [0045], and [0071]-[0072] which teach temperature or biometric sensors used to collect the data)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Hall with Shin because Shin already teaches collection of data such as movement times and durations and other biological information, and relating a confidence level to a specific number of samples would increase confidence that the information is accurate and reliable.  
Shin and Hall, however, does not appear to specify:
sensor data acquired from at least one sensor during a sampling period
a sampling period of the sensor data of the biological information
Amigo teaches:
sensor data acquired from at least one sensor during a sampling period (see at least [0084] in which a movement score is based on a specific period, and the biological information is collected for that period)
a sampling period of the sensor data of the biological information (see at least [0084] in which a movement score is based on a specific period, and the biological information is collected for that period)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Amigo with Shin and Hall because Shin already teaches collection of data such as movement times and durations, but not for a specific sampling period, and Hall already teaches a similar variable in calculating a reward value, namely number of samples, and a sampling period variable would motivate a user to collect regular samples within a certain time period and would potentially make the results more accurate if the samples are collected within a short period of time rather than an extended period when health conditions could fluctuate more.
Shin, Hall, and Amigo, however, does not appear to specify:
an average sampling interval of the sensor data of  the biological information
Bier teaches:
an average sampling interval of the sensor data of  the biological information (see at least [0063] in which an average sampling interval is determined in order to determine a confidence in the biometric data)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Bier with Shin, Hall, and Amigo because Shin already teaches collection of data such as movement times and durations, but not for a specific sampling period, and Hall already teaches a similar variable in calculating a reward value, namely number of samples, and Amigo teaches a sampling period variable, and an average sampling interval would consider regularity of sampling in determination of confidence which would reflect the accuracy of the user’s regular biometric data and overall health versus a lot of samples taken close together with large gaps in between, which would potentially make the results more accurate and relevant.  
Shin, Hall, Amigo, and Bier, however, does not appear to specify:
wherein the confidence is calculated based on a length of the sampling period
Sorensen teaches:
wherein the confidence is calculated based on a length of the sampling period (see [0017] in which a confidence measure for measured brain activity is based on the length of the sampling period)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Sorensen with Shin, Hall, Amigo, and Bier because Shin already teaches collection of data such as movement times and durations, but not for a specific sampling period, and Hall already teaches a similar variable in calculating a reward value, namely number of samples, and Amigo teaches a sampling period variable, and Bier teaches an average sampling interval, and a length of a sampling period as a basis for confidence in the data would consider a length of sampling which would help mitigate any spikes or abnormalities in the data which could give a false confidence in the data by a larger sampling period being given more confidence.  
**The Examiner notes that the different variables are considered known variants in the art, since the three variables are three of at least dozens that could be used relative to the data in calculation of the confidence score.** 

Regarding Claim 3, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin further teaches:
wherein the calculation result is calculated based on the amount of physical activity of the provider when the biological information is detected (see [0088]-[0092] in which one of the kinds of biological information that is collected and the insurance discount is based on can be level of and time and duration of physical exercise based on motion sensors or other physiological data)

Regarding Claim 7, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Amigo further teaches:
wherein the information related to biological information includes a period in which the biological information is provided (see at least [0084] in which a movement score is based on a specific period, and the biological information is collected for that period)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Amigo with Shin and Hall because Shin already teaches collection of data such as movement times and durations, but not for a specific period, and biological information for a specific period would allow for health goals to be rewarded when accomplished in specific periods of time.    

Regarding Claim 8, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin further teaches:
a processing unit configured to execute a predetermined process according to the reward value (see [0080]-[0083])

Regarding Claim 9, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 8
Shin further teaches:
wherein the processing unit calculates an insurance premium to be paid by the provider by deducting the reward value from an insurance premium as a basis (see [0108]-[0113] in which the reward is a direct percentage discount off the insurance premium of the user; the Examiner notes that the amount of discount would be directly taken off of the base amount in the calculation of the reward)

Regarding Claim 17, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin further teaches:
wherein the biological information includes  heart rate, blood pressure, blood sugar level, and calories burned of the provider (see [0088]-[0089]

Regarding Claim 18, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin further teaches:
wherein the reward value includes at least one of an amount of money and a point having a value equivalent to the amount of money (see [0082]-[0083] and [0108]; the examiner notes that “an amount of money” is broadly interpreted as anything of monetary value, and a discount rate off of an insurance premium is an award for a specific amount of money, as the discount comes directly off the usual user payment)

Regarding Claim 21, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin further teaches:
wherein the sensor data is acquired from at least one sensor contained in a wearable device (see Figure 5B and [0086]-[0092])


Claims 5 and 6 are rejected under 35 USC § 103 as being unpatentable over Shin, Pre-Grant Publication No. 2015/0213557 A1 in view of Hall, et al., Pre-Grant Publication No. 2017/0322197 A1 and in further view of Amigo, et al., Pre-Grant Publication No. 2010/0241465 A1 and in further view of Bier, et al., Pre-Grant Publication No. 2008/0249431 A1 and in further view of Sorensen, et al., Pre-Grant Publication No. 2016/0282939 A1 and in further view of Earles, et al., Patent No. 8,374,888 B2.
Regarding Claim 5, Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin, Hall, Amigo, Bier, and Sorensen, however, does not appear to specify:
wherein when there are a plurality of items that constitute the biological information, the information related to biological information includes a calculation result calculated based on a calculation result and a weight for each item
Earles teaches:
wherein when there are a plurality of items that constitute the biological information, the information related to biological information includes a calculation result calculated based on a calculation result and a weight for each item (see Figure 6 and Column 15, lines 10-26 in which a score is calculated to determine a reward for exercising during a given period based on weighted biological and other information) 
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Earles with Shin, Hall, Amigo, Bier, and Sorensen because Shin already teaches collection of data such as movement times and durations, but does not weight that and other information, such as age and other demographic information, and other information also taught by Shin, and weighting the information would allow for taking into consideration other factors besides the straight biological data when determining a reward or weighting one biological factor more heavily than another.      

Regarding Claim 6, the combination of Shin, Hall, Amigo, Bier, Sorensen, and Earles teaches:
the information processing device according to claim 5
Earles further teaches:
wherein the weight is calculated further based on the amount of physical activity of the provider (see Figure 6 and Column 15, lines 10-26 in which a weighted score is determined using the amount of physical activity of the user, such as the number of times they went up and down the stairs) 
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Earles with Shin, Hall, Amigo, Bier, and Sorensen because Shin already teaches collection of data such as movement times and durations, but does not weight that and other information, such as age and other demographic information, and other information also taught by Shin, and weighting the information would allow for taking into consideration other factors besides the straight biological data when determining a reward or weighting one biological factor more heavily than another.      

Claims 10-12 and 16 are rejected under 35 USC § 103 as being unpatentable over Shin, Pre-Grant Publication No. 2015/0213557 in view of Hall, et al., Pre-Grant Publication No. 2017/0322197 A1 and in further view of Amigo, et al., Pre-Grant Publication No. 2010/0241465 A1 and in further view of Bier, et al., Pre-Grant Publication No. 2008/0249431 A1 and in further view of Sorensen, et al., Pre-Grant Publication No. 2016/0282939 A1 and in further view of Cronin, et al., Pre-Grant Publication No. 2018/0053200 A1.
Regarding Claim 10, the combination of Shin, Hall, Amigo, Bier, and Sorensen teaches:
the information processing device according to claim 1
Shin, Hall, Amigo, Bier, and Sorensen, however, does not appear to specify:
wherein when there is a user of the biological information in whole or in part, the determination unit determines a data usage fee to be paid by the user, based on information related to biological information used by the user
Cronin teaches:
wherein when there is a user of the biological information in whole or in part, the determination unit determines a data usage fee to be paid by the user, based on information related to biological information used by the user (see Figure 4, [0030] and [0038] in which users agree to be monitored and have biological data collected and shared with specific third parties of their choosing in exchange for incentives, [0039] which teaches the types of incentives such as financial payments for sharing the biological data, and [0059])
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Cronin with Shin, Hall, Amigo, Bier, and Sorensen because Shin already teaches collection of data and sharing with an insurance company or similar entity, and sharing with other third parties for a fee would allow the user to leverage their data for financial gain.    

Regarding Claim 11, the combination of Shin, Hall, Amigo, Bier, Sorensen, and Cronin teaches:
the information processing device according to claim 10
Cronin further teaches:
wherein the information related to biological information used by the user includes at least one of a data size of the biological information or the number of items that constitute the biological information (see [0030] and [0040] in which the user can specify which parts of the biological information is shared, and is incentivized according to how many portions they share, and the 3rd party can specify incentives for one or more portions of data, and the user can accept or reject some or all portions)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Cronin with Shin, Hall, Amigo, and Bier because Shin already teaches collection of data and sharing with an insurance company or similar entity, and sharing with other third parties for a fee would allow the user to leverage their data for financial gain.    

Regarding Claim 12, the combination of Shin, Hall, Amigo, Bier, Sorensen, and Cronin teaches:
the information processing device according to claim 10
Cronin further teaches:
wherein when it is detected that the provider cooperates on a research conducted by the user, the determination unit determines a contingency fee to be paid by the user (see [0025] in which a user is given an incentive for sharing his biological data for use in an ongoing health study)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Cronin with Shin, Hall, Amigo, and Bier because Shin already teaches collection of data and sharing with an insurance company or similar entity, and sharing with other third parties for research or studies would allow the user to share their data while contributing to a good cause, increasing the likelihood they will agree to share the data.    

Regarding Claim 16, the combination of Shin, Hall, Amigo, Bier, Sorensen, and Cronin teaches:
the information processing device according to claim 10
Shin further teaches:
wherein advice presented by the user to the provider is determined based on the information related to the biological information used by the user (see at least [0113] in which advice on weight that should be lost and what daily calorie intake should be are given based on the received biological data)


Claim 13 is rejected under 35 USC § 103 as being unpatentable over Shin, Pre-Grant Publication No. 2015/0213557 in view of Hall, et al., Pre-Grant Publication No. 2017/0322197 A1 and in further view of Amigo, et al., Pre-Grant Publication No. 2010/0241465 A1 and in further view of Bier, et al., Pre-Grant Publication No. 2008/0249431 A1 and in further view of Sorensen, et al., Pre-Grant Publication No. 2016/0282939 A1 and in further view of Cronin, et al., Pre-Grant Publication No. 2018/0053200 A1 and in further view of Siddiqui, et al., Pre-Grant Publication No. 2017/0024538 A1.
Regarding Claim 13, the combination of Shin, Hall, Amigo, Bier, Sorensen, and Cronin teaches:
the information processing device according to claim 10
Shin, Hall, Amigo, Bier, Sorensen, and Cronin, however, does not appear to specify:
wherein an advertisement to be presented to the provider is determined from among advertisements related to a product or a service sold by the user, based on the information related to biological information used by the user
Siddiqui teaches:
wherein an advertisement to be presented to the provider is determined from among advertisements related to a product or a service sold by the user, based on the information related to biological information used by the user (see [0027], [0056], [0062], and [0072] in which the server presents advertisements based on the biological information in response to receiving the biological information of the participant along with incentives to share the data and other content)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Siddiqui with Shin, Hall, Amigo, Bier, Sorensen, and Cronin because Cronin already teaches incentivizing a user to share their biological data with other parties, and allowing the parties to present advertisements based on their information would allow for the system to collect ad revenue and the user to potentially be presented with a product that might improve their health.  

Claim 14 is rejected under 35 USC § 103 as being unpatentable over Shin, Pre-Grant Publication No. 2015/0213557 in view of Hall, et al., Pre-Grant Publication No. 2017/0322197 A1 and in further view of Amigo, et al., Pre-Grant Publication No. 2010/0241465 A1 and in further view of Bier, et al., Pre-Grant Publication No. 2008/0249431 A1 and in further view of Sorensen, et al., Pre-Grant Publication No. 2016/0282939 A1 and in further view of Cronin, et al., Pre-Grant Publication No. 2018/0053200 A1 and in further view of Siddiqui, et al., Pre-Grant Publication No. 2017/0024538 A1 and in further view of Sim, et al., Pre-Grant Publication No. 2014/0358673 A1.
Regarding Claim 14, the combination of Shin, Hall, Amigo, Bier, Sorensen, Cronin, and Siddiqui teaches:
the information processing device according to claim 10
Shin, Hall, Amigo, Bier, Sorensen, Cronin, and Siddiqui, however, does not appear to specify:
wherein when it is detected that the product or the service has been purchased by the provider, the determination unit determines a contingency fee to be paid by the user
Sim teaches:
wherein when it is detected that the product or the service has been purchased by the provider, the determination unit determines a contingency fee to be paid by the user (see Figures 1 and 4A-4B, [0014], and [0067] in which advertisers are charged a fee when a conversion event occurs after a user views their advertisement)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Sim with Shin, Hall, Amigo, Bier, Sorensen, Cronin, and Siddiqui because Shin already teaches sharing data with other parties and Siddiqui already teaches including advertisements targeted to the user based on the data after their data is shared, and charging the advertiser for a conversion event would bring in revenue for the system while ensuring the advertiser that they are paying only when their advertisement is effective.    

Claim 15 is rejected under 35 USC § 103 as being unpatentable over Shin, Pre-Grant Publication No. 2015/0213557 in view of Hall, et al., Pre-Grant Publication No. 2017/0322197 A1 and in further view of Amigo, et al., Pre-Grant Publication No. 2010/0241465 A1 and in further view of Bier, et al., Pre-Grant Publication No. 2008/0249431 A1 and in further view of Sorensen, et al., Pre-Grant Publication No. 2016/0282939 A1 and in further view of Cronin, et al., Pre-Grant Publication No. 2018/0053200 A1 and in further view of Siddiqui, et al., Pre-Grant Publication No. 2017/0024538 A1 and in further view of Farr, et al., Pre-Grant Publication No. 2014/0122118 A1.
Regarding Claim 15, the combination of Shin, Hall, Amigo, Bier, Sorensen, Cronin, and Siddiqui teaches:
the information processing device according to claim 13
Shin, Hall, Amigo, Bier, Sorensen, Cronin, and Siddiqui, however, does not appear to specify:
wherein when receiving the advertisement is accepted, the determination unit determines the reward value provided to the provider to be high, compared with when receiving the advertisement is rejected
Farr teaches:
wherein when receiving the advertisement is accepted, the determination unit determines the reward value provided to the provider to be high, compared with when receiving the advertisement is rejected (see Figure 10 and [0075]-[0076] in which a medical wearable device subscription plan in which medical data is shared is sold to customers, and the customers pay full price for the device, but they pay a reduced price, and thus get a greater discount, if they agree to receive targeted advertisements than if they do not agree to)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Farr with Shin, Hall, Amigo, Bier, Sorensen, Cronin, and Siddiqui because Siddiqui already teaches targeted advertisements to users based on their medical data and Shin already teaches rewards for sharing medical data, and giving a greater reward to users for accepting targeted advertisements would cause a greater likelihood that users would opt in to and pay attention to advertisements, allowing the system to make more ad revenue and the ads to be more effective.    


Response to Arguments

Regarding the rejections under 35 USC 101 based on the Alice decision
Regarding the amendments:
The claims as amended include sensor data that is “acquired from at least one sensor held or worn by the provider during a sampling period.”  This element is considered " receiving and/or transmitting of data over a network" which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see buySAFE v Google, OIP Techs, as the sensor is only a data source from which the sensor data is transmitted from for use in determination of rewards.  There is no further detail as to any technique or technical aspect of sensor collection or other such technical limitation regarding the sensor.  This acquiring of sensor data from a sensor worn or held by a provider is also considered conventional computer functioning as the use of sensors to collect biological data has been well-known for decades. The examiner takes Official Notice that collecting or acquiring data from a sensor for further use is well-known in the computer and medical arts.  The claims are still directed to the analysis and calculation steps, the sensors simply are providing the data. The addition by amendment of a LENGTH of a sampling period does not change the claim eligibility, as whether a sampling period or a length of a sampling period is determined in order to calculate a confidence score, the steps could still be performed as a mental process with access to the sensor data.       
Regarding the applicant’s argument on pages 12-13 of the response that the claims are directed to a technical solution toward a particular configuration of the various technical elements:
The examiner points out that the solution is not technical in nature but uses already gathered sensor data to calculate a confidence and then use the result to calculate a reward value.  The examiner does not consider the mere automation of this process by a computer to be a technical solution.  The January 2019 Updated Patent Eligibility Guidance on page 55 of the Federal Register gives examples in which a judicial exception has not been integrated into a practical application based on court decisions.  The first one states that “an additional element merely recites the words “apply it”…or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”  The examiner is of the opinion that this is such as case.  
Further, the claims also include sensor data that is “acquired from at least one sensor held or worn by the provider during a sampling period.”  This element is considered " receiving and/or transmitting of data over a network" which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii)- see buySAFE v Google, OIP Techs, as the sensor is only a data source from which the sensor data is transmitted from for use in determination of rewards.  There is no further detail as to any technique or technical aspect of sensor collection or other such technical limitation regarding the sensor.  This acquiring of sensor data from a sensor worn or held by a provider is also considered conventional computer functioning as the use of sensors to collect biological data has been well-known for decades. The examiner takes Official Notice that collecting or acquiring data from a sensor for further use is well-known in the computer and medical arts.  The claims are still directed to the analysis and calculation steps, the sensors simply are providing the data.       

Regarding the applicant’s argument on pages 13-14 of the response that the examiner oversimplified the technical component of the claims and downplayed the invention’s benefits and that the elements of the claim relate to an improvement to computer functionality itself:
The examiner points out that the solution does not improve the computer itself but uses a computer to automate the mental process of using already gathered sensor data to calculate a confidence and then use the result to calculate a reward value.  The examiner does not consider the mere automation of this process by a computer to be an improvement to the computer itself.   The applicant quotes the Enfish decision.  However, the examiner points out that in the Enfish decision the Court pointed to the applicant’s specification which spent 2 ½ pages detailing that the self-referential table improves the speed and efficiency of processing data for any computer using the self-referential table.  The improvement was to the computer regardless of what particular data it was processing.  The examiner does not see such an improvement in the current claimed invention.
Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the rejections under 35 USC 103
Regarding the applicant’s argument on page 15 of the response that Shin does not teach “acquiring information related to biological information, the biological information being provided by a provider and including sensor data acquired from at least one sensor held or worn by the provider…”:
The examiner points out that Shin does teach this limitation and it has been cited above as including Figure 5B and [0032].   Further, the other limitations that the applicant mentions on page 15 of the response as not being taught by Shin are indeed not taught by Shin, but the examiner relies upon Hall (calculating of a confidence score based on the biological information) and Amigo (data acquired from a sensor during a sampling period).  
Regarding the applicant’s argument on pages 15-16 of the response that there is no relation between the alleged calculation of Hall and a determination of a reward value:
Shin rewards users for sharing of medical data.  The use of a confidence level calculation of Hall would allow for sufficient data to be collected to make a determination.  The type of samples in Shin, such as blood sugar and blood pressure as described in [0089] of Shin, would be very subject to error if only one sample were taken, and a confidence level that sufficient data is collected would allow the system of Shin to properly reward a user with discounted health insurance based on verified health data.  Hall does not need to teach all the limitations taught by Shin in order to be combinable with Shin.

Regarding the applicant’s argument on page 15-16 of the response that the claimed elements are more than a predictable variation of Shin in view of Hall and prima facie obviousness cannot be established:
The examiner disagrees.  Shin rewards users for sharing of medical data so that progress in “healthy living” can be rewarded with discounted health insurance or other rewards.  The use of a confidence level calculation of Hall would allow for sufficient data to be collected to make a proper determination of health.  The type of samples in Shin, such as blood sugar and blood pressure as described in [0089] of Shin, would be very subject to error if only one sample were taken, and a confidence level that sufficient data is collected would allow the system of Shin to properly reward a user with discounted health insurance based on verified health data.

In many situations there is neither a motivation or evident lack of motivation to make a modification articulated in cited references.  Numerous scenarios typically find the prior art reference disclosing aspects of claimed subject matter, but fail to specifically point the way toward the combination to arrive at Applicant’s invention.  A judgment must be made whether a person of ordinary skill in the art would have had sufficient motivation to combine individual elements forming the claimed invention, as in this particular situation.  In re Clinton, 527 F.2d 1226, 1228, 188 USPQ 365, 367 (CCPA 1976).

A suggestion, teaching, or motivation to combine the relevant prior art teachings does not have to be found explicitly in the prior art, as the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. . . . The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art.  In re Leonard R. Kahn (CAFC, 04-1616, 3/22/2006).
KSR forecloses the argument that a specific teaching is required for a finding of obviousness (citing KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396).  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007).
"It must be presumed that the artisan knows something about the art apart from what the references disclose. In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).  The problem cannot be approached on the basis that artisans would only know what they read in references; such artisans must be presumed to know something about the art apart from what the references disclose. In re Jacoby.  Also, the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint of suggestion a particular reference. In re Bozek, 416 F.2d 1385, USPQ 545 (CCPA 1969).  And, every reference relies to some extent on knowledge or persons skilled in the art to complement that which is disclosed therein. In re Bode, 550 F.2d 656, USPQ 12 (CCPA 1977)."
Regarding the applicant’s arguments on pages 16-17 of the response that the cited references do not teach the limitations as amended:
The examiner points out that the rejection now cites new portions of Shin and Amigo as well as cites a new reference Sorensen in order to address the claims as amended.

All other arguments have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.




Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682